DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendments filed 5/9/2022 wherein Claims 1, 3, 9-14, 16, and 21 are currently amended, Claims 17-20 were previously withdrawn from consideration, and no claims have been canceled or newly added. Therefore, Claims 1-16 and 21 are currently pending in the application while Claims 17-20 are directed to a non-elected invention.
The Examiner is persuaded by the Applicant’s argument regarding the drawing objections set forth by the Non-Final Rejection dated 2/9/22. Therefore, each and every drawing objection previously set forth in the Non-Final Rejection is withdrawn at this time.
The Applicant’s amendments to the Specification dated 5/9/2022 are accepted by the Examiner. The Applicant’s amendments have overcome each and every specification objection previously set forth in the Non-Final Rejection dated 2/9/22. Therefore, each and every specification objection previously set forth in the Non-Final Rejection is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final Rejection dated 2/9/22. Therefore, each and every claim objection previously set forth in the Non-Final Rejection is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 2/9/22. Therefore, each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection is withdrawn at this time.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments page 14-16.
The Applicant alleges reiterated below
“Without addressing motivation at this time, the Examiner’s modification would simply replace tip section 28 of Martin-1’s catheter 20 with the distal tip member 58 of Luther (or the first portion 182 of Desmond’s medical device 100) as shown below. The Examiner’s modification would not terminate a second lumen of Martin-1’s catheter 20 with the distal tip member 58 of Luther (or the first portion 182 of Desmond’s medical device 100).”
However, within page 13 of the Examiner’s Non-Final Rejection filed 2/9/22, the Examiner stated the following:
 “It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rapidly insertable central catheter of Martin with a teaching of Luther such that a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer. One of ordinary skill in the art would have been motivated to make this modification, as the tip member/first section being fabricated from a hard plastic material advantageously avoids any peel back of the catheter relative to the introducer during the insertion process by increasing the structural integrity of the distal end thereof (See Col. 7, lines 44-60 of Luther).”
Additionally, within page 32 of the Examiner’s Non-Final Rejection filed 2/9/22, the Examiner stated the following:
“It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin with a teaching of Desmond such that the catheter tube includes a first section in a distal portion of the catheter tube formed of a first polymeric material; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a substantially equal durometer to the first polymeric material. One of ordinary skill in the art would have been motivated to make this modification, as Desmond teaches that the entire medical device such as a catheter may be formed or fabricated using a flexible elastic material (See [0036] of Desmond).”
The Examiner’s modification within the 35 U.S.C. 103 rejections of claims 1, 13, and 21 respectively was not to replace the tip section 28 of Martin-1’s catheter 20 with the distal tip member 58 of Luther (or the first portion 182 of Desmond’s medical device 100). Rather the Examiner’s modification was to modify the rapidly insertable central catheter such that a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer. For example, the annotated “First section (28)” of Martin shown in Fig. A of the Non-Final Rejection could be modified based on the teaching of Luther such that the entire annotated first section is formed of a first polymeric material having a first durometer; and a second section such as the “Second section” of Martin annotated in Fig. A of the Non-Final Rejection such that the second section is formed of a second polymeric material having a second durometer less than the first durometer. Therefore, the annotated first and second sections of Martin modified in view of the teaching of Luther or Desmond would then teach that the second lumen terminat[es] at the first section of the catheter tube (see annotated Fig. below and annotated Fig. A from the Non-Final Rejection) .

    PNG
    media_image1.png
    518
    933
    media_image1.png
    Greyscale

	As such the Examiner upholds the 35 U.S.C. § 103 rejections for claims 1-16 and 21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the second lumen terminating at the first section of the catheter tube or a junction between the first and second sections of the catheter tube”. However, Figs. 3-4 clearly show the second lumen terminating only at the first section of the catheter tube. No support could be found for the claimed subject matter of “the second lumen terminating at a junction between the first and second sections of the catheter tube”.
Claim 13 recites “the second and third lumens terminating at the first section of the catheter tube or a junction between the first and second sections of the catheter tube”. However, Figs. 3-4 clearly show the second lumen and third lumens terminating only at the first section of the catheter tube. No support could be found for the claimed subject matter of “the second and third lumens terminating at a junction between the first and second sections of the catheter tube”.
Claim 21 recites “the second lumen terminating at the first section of the catheter tube or a junction between the first and second sections of the catheter tube”. However, Figs. 3-4 clearly show the second lumen terminating only at the first section of the catheter tube. No support could be found for the claimed subject matter of “the second lumen terminating at a junction between the first and second sections of the catheter tube”.
Claims 2-12 and 14-20 are rejected as they are dependent upon a rejected claim under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 5,207,650; hereinafter “Martin”) in view of Luther et al. (US 5,683,370; hereinafter “Luther”).
With regards to claim 1, Martin discloses (Figs. 1-3) a rapidly insertable central catheter ("RICC") (20), comprising: 
a catheter tube (22) including: 
a first section (See Examiner annotated Fig. 1 below hereinafter; referred to as Fig. A; and see 28) in a distal portion of the catheter tube (See Fig. A below which shows the first section in a distal portion of the catheter tube); and
a second section (See Fig. A below) proximal of the first section of the catheter tube (See Fig. A below which shows the second section proximal the first section); the catheter tube having a column strength sufficient to prevent buckling of the catheter tube when inserted into an insertion site and advanced through a vasculature of a patient (See Col. 3, line 56 – Col. 4, line 26 “There is sufficient material provided between the lumens that the catheter will resist buckling”).

    PNG
    media_image2.png
    431
    1007
    media_image2.png
    Greyscale

a suture wing (50) disposed over a medial portion (See at 50 in Fig. 1) of the catheter tube; 
a hub (34) coupled to a proximal-end portion (24; See Col. 3, lines 28-34 “a proximal end indicated generally by the numeral 24”) of the catheter tube (Col. 3, lines 35-42 “a junction 34 provides connection for three lumens contained in the main body 22”);
a number of extension legs (36, 38, 40) extending from the hub equal to a number of lumens (54, 56, 58; See Col. 3, lines 35-43 and Col. 3, line 55-68) extending through the RICC (See Figs. 2-3);
a first lumen (54) extending from a proximal end (see near 42 in Fig. 1) of the RICC to a distal end (see at 32 in Fig. 1) of the RICC; and
a second lumen (56) extending from the proximal end of the RICC to a distal end of the second section (see at 30 in Fig. A above), the second lumen terminating at the first section of the catheter tube (see Fig. A above) or a junction between the first and second sections of the catheter tube.
Martin is silent with regards to a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and 
a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer.
Nonetheless, Luther teaches (Fig. 9) a catheter tube (46, 58) including: 
a first section (58) in a distal portion of the catheter tube formed of a first polymeric material having a first durometer (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”); and
a second section (46) proximal of the first section of the catheter tube (See Fig. 9 which shows the second section 46 proximal of the first section 58 of the catheter tube) formed of a second polymeric material having a second durometer less than the first durometer (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rapidly insertable central catheter of Martin with a teaching of Luther such that a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer. One of ordinary skill in the art would have been motivated to make this modification, as the tip member/first section being fabricated from a hard plastic material advantageously avoids any peel back of the catheter relative to the introducer during the insertion process by increasing the structural integrity of the distal end thereof (See Col. 7, lines 44-60 of Luther).
The rapidly insertable central catheter of Martin modified in view of the teaching of Luther will hereinafter be referred to as the catheter of Martin and Luther. 
With regards to claim 4,the catheter of Martin and Luther teaches the claimed invention of claim 1, and Martin further teaches (Figs. 1-3) that the first section (See Fig. A above) of the catheter tube (22) is polytetrafluoroethylene, polypropylene, or polyurethane (See Col. 5, lines 26-38 “The typical structure of the main body has an outside diameter of 2.3 millimeters…The material is polyurethane and the main body and tip sections…”. As the annotated first section is a portion of the main body/catheter tube it can be concluded that the first section of the catheter tube is polyurethane.).
With regards to claim 8, the catheter of Martin and Luther teaches the claimed invention of claim 1, and Martin further teaches (Figs. 1-3) that the second section (See Fig. A above) of the catheter tube (22) is polyvinyl chloride, polyethylene, polyurethane (See Col. 5, lines 26-38 “The typical structure of the main body has an outside diameter of 2.3 millimeters…The material is polyurethane and the main body and tip sections…”. As the annotated second section is a portion of the main body/catheter tube it can be concluded that the second section of the catheter tube is polyurethane.), or silicone.
With regards to claim 9, the catheter of Martin and Luther teaches the claimed invention of claim 1, and Martin further teaches (Figs. 1-3) that the RICC (20) is a triluminal catheter (See Fig. 2 showing that the RICC is a triluminal catheter with lumens 54, 56, and 58) including a trifurcated hub (See Fig. 1, which shows the trifurcated hub 34) for the hub and three extension legs for the number of extension legs (See Fig. 1, which shows the three extension legs 36, 38, 40), each extension leg of the three extension legs including a proximal-end portion having a Luer connector (42, 44, 46) coupled thereto (See Fig. 1, which shows the three extension legs 36, 38, 40 including a proximal-end portion having a Luer-connector 42, 44, 46).
With regards to claim 10, the catheter of Martin and Luther teaches the claimed invention of claim 9, and Martin further teaches (Figs. 1-3) that the RICC (20) further includes a third lumen (58), the first lumen (54) extending from an opening (See at 42 in Fig. 1) in a proximal end of a first Luer connector (42) of a first extension leg (36) of the three extension legs to an opening (See at 32 in Fig. 3) in a distal end of the first section (See Fig. A above and Fig. 3) of the catheter tube (22), the second lumen (56) extending from an opening (See at 44 in Fig. 1) in a proximal end of a second Luer connector (44) of a second extension leg (38) of the three extension legs to a first eyelet (64) in a distal portion of the second section (See Fig. A above and Fig. 3) of the catheter tube, and the third lumen (58) extending from an opening (See at 46 in Fig. 1) in a proximal end of a third Luer connector (46) of a third extension leg (40) of the three extension legs to a second eyelet (66) in the distal portion of the second section (See Fig. A above and Fig. 3) of the catheter tube.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Luther as applied to claim 1 above, and further in view of Martin et al. (US 5,195,962; hereinafter “Martin ‘962”).
With regards to claim 2, the catheter of Martin and Luther teaches the claimed invention of claim 1, and Martin further teaches (Figs. 1-3) the catheter tube (22) between the suture wing (50; see Fig. A above and the Examiner’s annotated third section being between the suture wing and the hub) and the hub (34) is a single catheter tube (See Fig. 1, which shows the catheter tube 26 being a single catheter tube). 
However, Martin is silent with regards to the single catheter tube being configured to abate bacterial ingress between a dressing applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the single catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters. 
Nonetheless, Martin ‘962 teaches (Figs. 1-3) that the catheter tube (26) between the suture wing (23) and the hub (30) is a single catheter tube (See Fig. 1, which shows the catheter tube 26 being a single catheter tube) configured to abate bacterial ingress between a dressing (22) applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the single catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters (See Col. 5, lines 1-19).
It would have been obvious to modify the catheter of Martin and Luther with a teaching of Martin ‘962 such that the single catheter tube is configured to abate bacterial ingress between a dressing applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the single catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters. One of ordinary skill in the art would have been motivated to make this modification, as the dressing assists in the securement of the catheter to the skin of the patient (See Col. 5, lines 1-19 of Martin ‘962).
With regards to claim 3, the catheter of Martin and Luther teaches the claimed invention of claim 1, however, Martin is silent with regards to the catheter tube between the suture wing and the hub is configured to mitigate patient discomfort from proximity of the number of extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient.
Nonetheless, Martin ‘962 teaches (Figs. 1-3) that the catheter tube (26) between the suture wing (23) and the hub (30) is configured to mitigate patient discomfort from proximity of the number of extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient (See Fig. 1, which shows the catheter tube between the suture wing and the hub being flexible enough to enable the catheter tube 26 to be bent away from the head or neck of the patient and secured to the patient, see Col. 4, lines 20-23 and Col. 5, lines 1-19. Therefore, the catheter would mitigate patient discomfort.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin and Luther with a teaching of Martin ‘962 such that the catheter tube between the suture wing and the hub is configured to mitigate patient discomfort from proximity of the number or extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient. One of ordinary skill in the art would have been motivated to make this modification, as Martin ‘962 teaches that a flexible catheter tube/cylindrical body is beneficial for inserting the catheter into the subclavian vein in the downstream direction (See Col. 5, lines 1-19 of Martin ‘962). 
Claims 5-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Luther as applied to claim 1 above, and further in view of Kronfeld et al. (US 8,585,858; hereinafter Kronfeld).
With regards to claim 5, the catheter of Martin and Luther teaches the claimed invention of claim 1, however, Martin is silent with regards to the second section of the catheter tube is bump tubing, the suture wing disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing.
Nonetheless, Kronfeld teaches (Figs. 1-2) the second section (See Examiner annotated Fig. 2, hereinafter referred to as Fig. B) of the catheter tube (See at 20 in Fig. 2) is bump tubing (See Col. 21-44 “a bump tubing piece 25), the suture wing (See Fig. B below) disposed over a bump (See Fig. B below; the annotated bump is analogous to how the instant application annotates the bump 215 in Fig. 2 of the instant drawings) in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing (See Col. 3, lines 21-44 “Within intermediate section 22, bump tubing piece 25 preferably has a substantially constant inside and outside diameter. The diameters may increase in hub section 21 to accommodate instruments or connecting devices.”).

    PNG
    media_image3.png
    406
    769
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin and Luther with a teaching of Kronfeld such that the second section of the catheter tube is bump tubing and the suture wing disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing. One of ordinary skill in the art would have been motivated to make this modification, as increasing the diameter in the catheter tube proximal of the suture wing allows for accommodating instruments (See Col. 2, lines 21-44 of Kronfeld).
With regards to claim 6, the catheter of Martin and Luther teaches the claimed invention of claim 1, however, Martin is silent with regards to the catheter tube further includes a third section proximal of the second section of the catheter tube having a larger outer diameter than the second section of the catheter tube, the suture wing disposed over a proximal-end portion of the second section of the catheter tube and a distal-end portion of the third section of the catheter tube.
Nonetheless, Kronfeld teaches (Figs. 1-2) that the catheter tube (See at 20 in Fig. 2) further includes a third section (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. C) proximal of the second section of the catheter tube having a larger outer diameter than the second section (See Fig. C below) of the catheter tube (See Col. 3, lines 21-44 “Within intermediate section 22, bump tubing piece 25 preferably has a substantially constant inside and outside diameter. The diameters may increase in hub section 21 to accommodate instruments or connecting devices.” Therefore, the third section would have a larger outer diameter than the second section), the suture wing (See Fig. C) disposed over a proximal-end portion of the second section of the catheter tube and a distal-end portion of the third section of the catheter tube (See Fig. C below which shows the suture wing disposed over a proximal-end portion of the second section of the catheter tube and a distal-end portion of the third section of the catheter tube).

    PNG
    media_image4.png
    441
    768
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin and Luther with a teaching of Kronfeld such that the catheter tube further includes a third section proximal of the second section of the catheter tube having a larger outer diameter than the second section of the catheter tube and the suture wing disposed over a proximal-end portion of the second section of the catheter tube and a distal-end portion of the third section of the catheter tube. One of ordinary skill in the art would have been motivated to make this modification, as increasing the diameter in the catheter tube proximal of the suture wing allows for accommodating instruments (See Col. 2, lines 21-44 of Kronfeld).
The catheter of Martin and Luther modified in view of Kronfeld will hereinafter be referred to as the catheter of Martin, Luther, and Kronfeld.
With regards to claim 7, the catheter of Martin, Luther, and Kronfeld teaches the claimed invention of claim 6, and Martin further teaches that the third section (See Fig. A reiterated below) of the catheter tube (22) is polyvinyl chloride, polyethylene, polyurethane (See Col. 5, lines 26-38 “The typical structure of the main body has an outside diameter of 2.3 millimeters…The material is polyurethane and the main body and tip sections”. As the annotated third section is a portion of the main body/catheter tube it can be concluded that the third section of the catheter tube is polyurethane.), or silicone.

    PNG
    media_image2.png
    431
    1007
    media_image2.png
    Greyscale


With regards to claim 13, Martin discloses (Figs. 1-3) a rapidly insertable central catheter ("RICC") (20), comprising: 
a catheter tube (22) including: 
a first section (See Fig. A reiterated below; also see 28) in a distal portion of the catheter tube (See Fig. A which shows the annotated first section in a distal portion of the catheter tube); and 
a second section (See Fig. A reiterated below) proximal of the first section of the catheter tube (See Fig. A below which shows the second section proximal the first section), the catheter tube having a column strength sufficient to prevent buckling of the catheter tube when inserted into an insertion site and advanced through a vasculature of a patient without use of a Seldinger technique (See Col. 3, line 56 – Col. 4, line 26 “There is sufficient material provided between the lumens that the catheter will resist buckling”. Although Martin discloses, see Col. 2, lines 45-50, “can be inserted using the Seldinger technique”, Martin does not disclose that the catheter cannot be inserted without using the Seldinger technique. Therefore, it can be concluded that the catheter tube may be inserted and advanced without use of a Seldinger technique.);

    PNG
    media_image2.png
    431
    1007
    media_image2.png
    Greyscale
 
a suture wing (50) disposed over a medial portion (See at 50 in Fig. 1) of the catheter tube, 
a hub (34) coupled to a proximal-end portion (24; See Col. 3, lines 28-34 “a proximal end indicated generally by the numeral 24”) of the catheter tube (Col. 3, lines 35-42 “a junction 34 provides connection for three lumens contained in the main body 22”); 
three extension legs (36, 38, 40) extending from the hub, each extension leg of the three extension legs including a proximal-end portion having a Luer connector (42, 44, 46) coupled thereto (See Fig. 1, which shows the three extension legs 36, 38, 40 including a proximal-end portion having a Luer-connector 42, 44, 46 coupled thereto),
a first lumen (54) extending from a proximal end (see near 42 in Fig. 1) of the RICC to a distal end (see near 32 in Fig. 1) of the RICC: 
a second lumen (56) extending from the proximal end of the RICC to a distal portion (see at 30 in Fig. A above) of the second section; and 
a third lumen (58) extending from the proximal end of the RICC to the distal portion of the second section, the second and third lumens terminating at the first section of the catheter tube (see Fig. A above and Fig. 3) or a junction between the first and second sections of the catheter tube.
Martin is silent with regards to the following:
a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and 
a second section proximal of the first section of the catheter tube formed of bump tubing of a second polymeric material having a second durometer less than the first durometer,
the suture wing disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing. 
Nonetheless, Luther teaches (Fig. 9) a catheter tube (46, 58) including: 
a first section (58) in a distal portion of the catheter tube formed of a first polymeric material having a first durometer (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”); and
a second section (46) proximal of the first section of the catheter tube (See Fig. 9 which shows the second section 46 proximal of the first section 58 of the catheter tube) formed of a second polymeric material having a second durometer less than the first (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rapidly insertable central catheter of Martin with a teaching of Luther such that a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer. One of ordinary skill in the art would have been motivated to make this modification, as the tip member/first section being fabricated from a hard plastic material advantageously avoids any peel back of the catheter relative to the introducer during the insertion process by increasing the structural integrity of the distal end thereof (See Col. 7, lines 44-60 of Luther).
The rapidly insertable central catheter of Martin modified in view of the teaching of Luther will hereinafter be referred to as the catheter of Martin and Luther. However, neither Martin nor Luther teach the that the second section proximal the first section is formed of bump tubing and that the suture wing is disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing. 
Nonetheless, Kronfeld teaches (Figs. 1-2) the second section (See Fig. B reiterated below) proximal the first section (See Fig. B reiterated below) is formed of bump tubing (See Col. 21-44 “a bump tubing piece 25) and the suture wing (See Fig. B reiterated below) disposed over a bump (See Fig. B reiterated below; the annotated bump is analogous to how the instant application annotates the bump 215 in Fig. 2 of the instant drawings) in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing (See Col. 3, lines 21-44 “Within intermediate section 22, bump tubing piece 25 preferably has a substantially constant inside and outside diameter. The diameters may increase in hub section 21 to accommodate instruments or connecting devices.”).

    PNG
    media_image3.png
    406
    769
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin and Luther with a teaching of Kronfeld such that the second section of the catheter tube is bump tubing and the suture wing disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing. One of ordinary skill in the art would have been motivated to make this modification, as increasing the diameter in the catheter tube proximal of the suture wing allows for accommodating instruments (See Col. 2, lines 21-44 of Kronfeld).
The catheter of Martin and Luther modified in view of Kronfeld will hereinafter be referred to as the catheter of Martin, Luther, and Kronfeld.
With regards to claim 14, the catheter of Martin, Luther, and Kronfeld teaches the claimed invention of claim 13, and Martin further teaches (Figs. 1-3) that the first lumen (54) extends from an opening (See at 42 in Fig. 1) in a proximal end of a first Luer connector (42) of a first extension leg (36) of the three extension legs to an opening (See at 32 in Fig. 3) in a distal end of the first section (See Fig. A above and Fig. 3) of the catheter tube (22), the second lumen (56) extends from an opening (See at 44 in Fig. 1) in a proximal end of a second Luer connector (44) of a second extension leg (38) of the three extension legs to a first eyelet (64) in a distal portion of the second section (See Fig. A above and Fig. 3) of the catheter tube, and the third lumen (58) extends from an opening (See at 46 in Fig. 1) in a proximal end of a third Luer connector (46) of a third extension leg (40) of the three extension legs to a second eyelet (66) in the distal portion of the second section of the catheter tube.
Claims 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 5,188,593; hereinafter “Martin ‘593”) over Luther.
With regards to claim 1, Martin ‘593 discloses (Figs. 1-4) a rapidly insertable central catheter ("RICC") (20), comprising: 
a catheter tube (30) including: 
a first section (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. D) in a distal portion of the catheter tube (See Fig. 2 and Fig. D which shows the first section being in a distal portion of the catheter tube); and 
a second section (See Fig. D below) proximal of the first section of the catheter tube (See Fig. 2 and Fig. D which shows the second section being proximal of the first section of the catheter tube), the catheter tube having a column strength sufficient to prevent buckling of the catheter tube when inserted into an insertion site and advanced through a vasculature of a patient (See Col. 5, lines 31-35 “strengthening the catheter to minimize the likelihood of kinking” and Col. 8, line 29-33 “The first portion 56 is supported against kinking and the aforementioned concertina effect during insertion by the Seldinger wire 22, and by the cylindrical form of the portion 56 which has considerable strength in compression”); 

    PNG
    media_image5.png
    389
    942
    media_image5.png
    Greyscale

a suture wing (26) disposed over a medial portion (See at 26 in Fig. 2) of the catheter tube; 
a hub (36) coupled to a proximal-end portion of the catheter tube (See Col. 5, lines 10-18 “The body 30 terminates at its proximal end in the connector 36”); 
a number of extension legs (38, 40) extending from the hub equal to a number of lumens (64, 66) extending through the RICC (See Figs. 3 and 4); and 
a first lumen (unitary lumen shown at 66, 72 in Fig. 3) extending from a proximal end (see at 42 in Fig. 2) of the RICC to a distal end (see at 32 in Fig. 2) of the RICC; and
a second lumen (64) extending from the proximal end of the RICC to a distal end (see at 52a in Fig. 3) of the second section, the second lumen terminating at the first section of the catheter tube (see Fig. 3 at 52a) or a junction between the first and second sections of the catheter tube.
However, Martin ‘593 is silent with regards to a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and
a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer.
Nonetheless, Luther teaches (Fig. 9) a catheter tube (46, 58) including: 
a first section (58) in a distal portion of the catheter tube formed of a first polymeric material having a first durometer (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”); and
a second section (46) proximal of the first section of the catheter tube (See Fig. 9 which shows the second section 46 proximal of the first section 58 of the catheter tube) formed of a second polymeric material having a second durometer less than the first (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rapidly insertable central catheter of Martin ‘593 with a teaching of Luther such that a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer. One of ordinary skill in the art would have been motivated to make this modification, as the tip member/first section being fabricated from a hard plastic material advantageously avoids any peel back of the catheter relative to the introducer during the insertion process by increasing the structural integrity of the distal end thereof (See Col. 7, lines 44-60 of Luther).
The rapidly insertable central catheter of Martin ‘593 modified in view of the teaching of Luther will hereinafter be referred to as the catheter of Martin ‘593 and Luther.
With regards to claim 11, the catheter of Martin ‘593 and Luther teaches the invention of claim 1, and Martin ‘593 further teaches (Figs. 1-4) that the RICC (20) is a diluminal catheter (See Fig. 3, which shows the RICC 20 as a diluminal catheter) including a bifurcated hub (See Col. 4, line 61 – Col. 5, line 10 “Y-shaped branching connector” and see Fig. 2 which shows the hub being a bifurcated hub) for the hub and two extension legs (38, 40) for the number of extension legs, each extension leg of the two extension legs including a proximal-end portion having a Luer connector (42) coupled thereto (See Fig. 2, which shows each extension legs 38, 40 including a proximal-end portion having a Luer connector 42 coupled thereto).
With regards to claim 12, the catheter of Martin ‘593 and Luther teaches the invention of claim 11, and Martin ‘593 further teaches (Figs. 1-4) that the first lumen (66, 72) extends from an opening (See at bottommost 42 in Fig. 2) in a proximal end of a first Luer connector (bottommost Luer connector 42 in Fig. 2) of a first extension leg of the two extension legs to an opening (74) in a distal end of the first section (See Fig. D above and Fig. 3) of the catheter tube (30) and the second lumen (64) extends from an opening (See at topmost 42 in Fig. 2) in a proximal end of a second Luer connector (topmost Luer connector 42 in Fig. 2) of a second extension leg of the two extension legs to an eyelet (52) in a distal portion of the second section (See Fig. D above and Fig. 3) of the catheter tube.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Luther, and Kronfeld as applied to claim 13 above, and further in view of Martin ‘962.
With regards to claim 15, the catheter of Martin, Luther, and Kronfeld teaches the claimed invention of claim 13,  however Martin is silent with regards to the catheter tube between the suture wing and the hub is configured to abate bacterial ingress between a dressing applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters.
Nonetheless, Martin ‘962 teaches Martin further teaches (Figs. 1-3) the catheter tube (26) between the suture wing (23) and the hub (30) is configured to abate bacterial ingress between a dressing (22) applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the single catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters (See Col. 5, lines 1-19).
It would have been obvious to modify the catheter of Martin, Luther, and Kronfeld with a teaching of Martin ‘962 such that the catheter tube between the suture wing and the hub is configured to abate bacterial ingress between a dressing applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the single catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters. One of ordinary skill in the art would have been motivated to make this modification, as the dressing assists in the securement of the catheter to the skin of the patient (See Col. 5, lines 1-19 of Martin ‘962).
With regards to claim 16, the catheter of Martin, Luther, and Kronfeld teaches the claimed invention of claim 13, however, Martin is silent with regards to the catheter tube between the suture wing and the hub being configured to mitigate patient discomfort from proximity of the number of extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient.
Nonetheless, Martin ‘962 teaches (Figs. 1-3) that the catheter tube (26) between the suture wing (23) and the hub (30) is configured to mitigate patient discomfort from proximity of the number of extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient (See Fig. 1, which shows the catheter tube between the suture wing and the hub being flexible enough to enable the catheter tube 26 to be bent away from the head or neck of the patient and secured to the patient, see Col. 4, lines 20-23 and Col. 5, lines 1-19. Therefore, the catheter would mitigate patient discomfort.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin, Luther, and Kronfeld with a teaching of Martin ‘962 such that the catheter tube between the suture wing and the hub is configured to mitigate patient discomfort from proximity of the number or extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient. One of ordinary skill in the art would have been motivated to make this modification, as Martin ‘962 teaches that a flexible catheter tube/cylindrical body is beneficial for inserting the catheter into the subclavian vein in the downstream direction (See Col. 5, lines 1-19 of Martin ‘962). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Desmond III (US 2004/0193093; hereinafter “Desmond”).
With regards to claim 21, Martin discloses (Figs. 1-3) a rapidly insertable central catheter ("RICC") (20), comprising: 
a catheter tube (22) including: 
a first section (See Fig. A reiterated below) in a distal portion of the catheter tube; and 
a second section (See Fig. A reiterated below) proximal of the first section of the catheter tube (See Fig. A below which shows the second section proximal the first section), the catheter tube having a column strength sufficient to prevent buckling of the catheter tube when inserted into an insertion site and advanced through a vasculature of a patient (See Col. 3, line 56 – Col. 4, line 26 “There is sufficient material provided between the lumens that the catheter will resist buckling”);

    PNG
    media_image2.png
    431
    1007
    media_image2.png
    Greyscale

a suture wing (50) disposed over a medial portion (See at 50 in Fig. 1) of the catheter tube; 
a hub (34) coupled to a proximal-end portion (24; See Col. 3, lines 28-34 “a proximal end indicated generally by the numeral 24”) of the catheter tube; 
a number of extension legs (36, 38, 40) extending from the hub equal to a number of lumens (54, 56, 58; See Col. 3, lines 35-42 and Col. 3, lines 55-67) extending through the RICC (See Figs. 2-3);
a first lumen (54) extending from a proximal end (see near 42 in Fig. 1) of the RICC to a distal end (see at 32 in Fig. 1) of the RICC; and
a second lumen (56) extending from the proximal end of the RICC to a distal end of the second section (see at 30 in Fig. A above), the second lumen terminating at the first section of the catheter tube (see Fig. A above) or a junction between the first and second sections of the catheter tube.
Martin is silent with regards to a first section in a distal portion of the catheter tube formed of a first polymeric material; and 
a second section proximal of the first section of the catheter tube formed of a second polymeric material having a substantially equal durometer to the first polymeric material.
Nonetheless, Desmond teaches (Fig. 1A) a catheter tube (120) including:
a first section (180) in a distal portion of the catheter tube formed of a first polymeric material (See Fig. 1A and [0036] “A second portion 180 of the elongated section 120 that includes the second end 130 might be composed of a second material that has a second durometer value. The first durometer value can be greater than or equal to the second durometer value”); and 
a second section (182) proximal of the first section of the catheter tube formed of a second polymeric material having a substantially equal durometer to the first polymeric material (See [0036] “A first portion 182 of the elongated section 120 that includes the first end 132 might be composed of a first material that has a first durometer value.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin with a teaching of Desmond such that the catheter tube includes a first section in a distal portion of the catheter tube formed of a first polymeric material; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a substantially equal durometer to the first polymeric material. One of ordinary skill in the art would have been motivated to make this modification, as Desmond teaches that the entire medical device such as a catheter may be formed or fabricated using a flexible elastic material (See [0036] of Desmond).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gallacher et al. (US 2014/0100552) see Figs. 1-2.
Perechik et al. (US 2008/0045894) see Figs. 1-5C.
Martin (US 5,350,358) see Fig. 1.
Jackson et al. (US 20160346503) see [0255], [0262], and Fig. 6.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783